Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nemoto (US 20020069068) in view of Maber (WO 2007093746).
Regarding claim 1, Nemoto teaches, a system (Fig. 1) comprising: an input interface configured to receive braille codes (Fig. 1,13, Paragraph 12-13, 37, 72);

	Nemoto does not disclose a first three buttons of the six configured to be compressed with a first hand and a second three buttons configured to be compressed with a second hand.
	Maber teaches a braille keyboards for entry of text characters, (abstract, Pg. 1), the braille keyboards having six keys, the keys could be in first three buttons of the six configured to be compressed with a first hand and a second three buttons configured to be compressed with a second hand (Fig. 11). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Nemoto with Lin in order to provide different design for the keyboard to provide comfortable keyboard to work on and increase user’s convenience. 


Regarding claim 3, Nemoto in view of Maber teaches, wherein the processor is further configured to decode DTMF tones into braille output codes (Nemoto: Paragraph 49, 53-54) and wherein the single device further comprises: an input interface configured for receiving the DTMF tones from another device; and output actuators configured for outputting the braille output codes by actuating output buttons (Nemoto: Fig. 7; each character associated with special sound, also see Paragraph 59-62; the actuator reads on the switch that is selected by user to select braille mode).
Regarding claim 4, Nemoto in view of Maber teaches, wherein the actuators comprise at least one of solenoids, microswitches, servos, and stepper motors to actuate the output buttons (Nemoto: switch).

Regarding claim 6, Nemoto in view of Maber teaches, wherein the DTMF tones are received from an external device including at least one of a movie theatre, a telephone, a cell phone, a streetlight, a traffic crossing sign, a traffic light, a railroad crossing indicator, subway system, train system, rail system, airport landing system, unmanned automated vehicle, a traffic signal, caution signal, a website, a board game, an arcade game, a video game, a cash register, and a point of sale device (Nemoto: see Fig. 4).
Regarding claim 7, Nemoto in view of Maber teaches, wherein the system comprises dual devices, each of the dual devices comprising three braille input buttons configured for inputting the braille codes into the input interface (Maber: Fig. 11).

Regarding claim 17, Nemoto in view of Maber teaches, wherein the received braille code is a two-digit code and converting the braille codes to DTMF tones further comprises converting a first digit of the two-digit code into a first DTMF tone and converting a second digit of the two-digit code into a second DTMF tone (Nemoto: Paragraph 5, 82).
Regarding claim 18, Nemoto in view of Maber teaches, wherein transmitting the DTMF tones comprises transmitting the first and second DTMF tones for different durations (Nemoto: paragraph 4-5, 70, 82; different pressing times "will take different duration").
Also Examiner found the following arts that reads on claims 1 and 16:
Claims 1, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Perepa (US 6, 879669) in view of in view of Maber (WO 2007093746).
Regarding claim 1, Perepa discloses, a system (Fig. 1) comprising:

	Maber teaches a braille keyboards for entry of text characters, (abstract, Pg. 1), the braille keyboards having six keys, the keys could be in first three buttons of the six configured to be compressed with a first hand and a second three buttons configured to be compressed with a second hand (Fig. 11).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Perepa with Lin in order to provide different design for the keyboard to provide comfortable keyboard to work on and increase user’s convenience.
Regarding claim 16, please see claim 1 rejection.

Also claims 1 and 16 can be rejected as follow:
Claims 1, 16 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by PU SK TELECOM CO LTD BLICATION NUMBER: KR 0132363 B1.
Regarding claim 1, PU SK TELECOM teaches, a non-transitory computer readable medium comprising software, the software comprising instructions for: receiving braille codes; converting the braille codes to DTMF tones; and transmitting the DTMF tones (abstract; an apparatus for text data communication using dual tone multiple frequency (DTMF) tones, and is capable of data transmission by generating DTMF tones corresponding to the character input code standard using an electronic telephone. Input means (12) for inputting data, in order to provide a text data transmitting / receiving apparatus for receiving information when the information provider transmits data in DTMF tones conforming to the character input code standard; Input receiving means (13) for receiving the data via the input means (13); Output means (11) for receiving and outputting the data; Transmission 
Maber teaches a braille keyboards for entry of text characters, (abstract, Pg. 1), the braille keyboards having six keys, the keys could be in first three buttons of the six configured to be compressed with a first 
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify PU SK TELECOM CO with Lin in order to provide different design for the keyboard to provide comfortable keyboard to work on and increase user’s convenience.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-10, 14-15 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Nemoto (US 20020069068).
Regarding claim 8, Nemoto teaches, a non-transitory computer readable medium comprising software, the software comprising 
Regarding claim 9, Nemoto teaches, wherein the received braille code is a two- digit code and converting the braille codes to DTMF tones further comprises converting a first digit of the two-digit code into a first DTMF tone and converting a second digit of the two-digit code into a second DTMF tone (Nemoto: Paragraph 5, 82).
Regarding claim 10, Nemoto teaches, wherein transmitting the DTMF tones comprises transmitting the first and second DTMF tones for different durations (Nemoto: paragraph 4-5, 70, 82; different pressing times "will take different duration").
Regarding claim 14, Nemoto teaches, wherein the braille codes are received from a braille input output transceiving device (Paragraph 38, 44, 84-85, 100 and Fig. 2-4).
Regarding claim 15, Nemoto teaches, wherein the braille codes are received from at least one of an ASCII keyboard, output of 6-button .
Claim(s) 8 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Perepa (US 6, 879669).
Regarding claim 8, Perepa teaches, a non-transitory computer readable medium comprising software, the software comprising instructions for: receiving braille codes; converting the braille codes to DTMF tones (Col. 3, lines 20-30; 65-67, Col. 4, lines 1-10), (Col. 7, lines 7-21, 30-40); and transmitting the DTMF tones (Col. 4, lines 60-67 through Col. 5, lines 1-10).
Claim(s) 8 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable by PU SK TELECOM CO LTD BLICATION NUMBER: KR 0132363 B1.
Regarding claim 8, PU SK TELECOM teaches, a non-transitory computer readable medium comprising software, the software .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nemoto (US 20020069068) in view of ERIC (IE 2001/0492)

Nemoto does not explicitly teach receiving DTMF tones; converting the DTMF tones into braille codes; and outputting the braille codes.
Eric teaches receiving DTMF tones; converting the DTMF tones into braille codes; and outputting the braille codes (system of codification along the lines of Morse, Braille, ASCII or HTML. The elements interpreted through the application of the protocol are DTMF tones transmitted from a Telephone keypad and converted by a standard Telephony Unit on the server 18 into the 12 ASCII codes representing the 12 keys on the telephone keypad. The DTMF tones are interpreted and translated by the protocol into the codes needed to emulate the operation of all the keys on a typical full-scale Computer Keyboard)

Nemoto with ERIC in order to enable special needs users from using the system in a convenient way.
Regarding claim 12, Nemoto in view of Eric teaches, wherein the instructions for outputting the braille codes comprises instructions for actuating braille output buttons indicators on a braille output device, the buttons configured to output Braille codes motors (Eric: system for emulating a computer keyboard, the system comprising an input terminal having a keypad and means for converting output signals generated by actuating different sequences of keys on the keypad into respective different computer keyboard commands, The protocol used is a system of codification along the lines of Morse, Braille, ASCII or HTML. The elements interpreted through the application of the protocol are DTMF tones transmitted from a Telephone keypad and converted by a standard Telephony Unit on the server 18 into the 12 ASCII codes representing the 12 keys on the telephone keypad. The 
Regarding claim 13, Nemoto in view of Lin discloses, wherein the actuators comprise at least one of solenoids, microswitches, servos, and stepper (Nemoto: switch).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nemoto (US 20020069068) in view of Maber (WO 2007093746) in view of ERIC (IE 2001/0492).
Regarding claim 19, Nemoto in view of Maber teaches, 
DTMF tones, braille codes, transmit the DYMF tones to a receiving side (Nemoto: Paragraph 49, 53-54).
Nemoto does not explicitly teach receiving DTMF tones; converting the DTMF tones into braille codes; and outputting the braille codes.

Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify
Nemoto with ERIC in order to enable special needs users from using the system in a convenient way.
Regarding claim 20, Nemoto in view of Maber in view of Eric teaches, wherein outputting the braille codes comprises actuating output indicators on a braille output device (Eric: system for emulating 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434.  The examiner can normally be reached on Monday-Friday 7-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 






/MARIA EL-ZOOBI/          Primary Examiner, Art Unit 2652